--------------------------------------------------------------------------------

 
Exhibit 10.2

 
THE HUNTINGTON NATIONAL BANK
Amended and Restated Promissory Note
(A Note)






$600,000,000.00
 
December 28, 2007 (the “Effective Date”)



RECITALS


WHEREAS, each of the borrowers set forth on Schedule 1 attached to the
Forbearance Agreement (as defined below) (individually a “Borrower” and
collectively, “Borrowers”) has executed and delivered that certain Forbearance
Agreement and Amendment to Credit Agreements, dated as of the Effective Date, by
and among Franklin Credit Management Corporation (“FCMC”), Borrowers, and The
Huntington National Bank, successor by merger to Sky Bank (“Bank”), (the
“Forbearance Agreement”), and Borrowers and Bank desire to amend and restate the
original notes as set forth on Schedule 2 to the Forbearance Agreement (the
“Original Notes”); and


WHEREAS, Borrowers and Bank intend that (i) this Amended and Restated Promissory
Note (A Note) (this "Note") will not constitute a novation, (ii) this Note will
amend and restate a portion of the indebtedness, obligations and liabilities
under the Original Notes and (iii) from and after the Effective Date, the
Original Notes shall be of no force or effect, except to evidence the incurrence
of Borrowers’ obligations thereunder; and


WHEREAS, Borrowers and Bank acknowledge and agree that this Note is the amended
and restated promissory note intended to evidence the indebtedness in respect to
the Tranche A Advance;


NOW THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrowers hereby
jointly and severally agree as follows:


PROMISE TO PAY


FOR VALUE RECEIVED, each of Borrowers, jointly and severally, promises to pay to
the order of Bank, at 10 East Main Street, Salineville, Ohio 43945, or such
other address as Bank in writing shall provide to FCMC (as defined below), the
sum of Six Hundred Million and 00/100 Dollars ($600,000,000.00) (the “Principal
Sum”), together with interest as hereinafter provided and payable at the times
and in the manner hereinafter provided.  All payments made with respect to this
Note shall be made to Bank in immediately available funds.
 
This Note is issued pursuant to, and/or is entitled to the benefits of the
Forbearance Agreement; the Credit Agreements; and the Loan Documents.
 
 

--------------------------------------------------------------------------------



 
It is expressly understood and agreed by the parties hereto that this Note is
not intended to constitute a novation of the obligations and liabilities of
Borrowers under any Credit Agreement or the Original Notes and is not a payment
of any amounts due from any Borrower.


INTEREST


(a)            Interest shall be calculated and will accrue on the unpaid
balance of the Principal Sum at the applicable Interest Rates as provided in the
Forbearance Agreement.


(b)            The books and records of Bank, absent manifest error, shall
constitute binding and conclusive evidence of the principal balance of the
outstanding Principal Sum and other amounts outstanding hereunder, and the date
and amount of each payment of principal and interest and applicable Interest
Rates and other information with respect thereto.


MANNER OF PAYMENT; PRINCIPAL BALANCE


(a)            Beginning on the initial Payment Date and continuing on each
Payment Date thereafter through and including the Tranche A Termination Date (as
such terms are defined in the Forbearance Agreement) Borrower shall pay interest
and the Principal Sum in the amounts, at the times and in the manner set forth
in the Forbearance Agreement.


(b)            In addition to any other amounts due and payable under this Note,
Borrowers shall deliver to Bank any other amounts due and payable from time to
time under the Forbearance Agreement in respect to the Tranche A Advances and
Tranche A Note.


(c)            Bank and each Borrower hereby agrees and confirms that the
outstanding principal balances as of December 28, 2007, without giving effect to
the forgiveness of debt set forth in Section 1(c) of the Forbearance Agreement,
in respect to each of the Original Notes are as set forth on Schedule 2 to the
Forbearance Agreement.


SECURITY


This Note is secured by the security interests, assignments, and mortgages
granted or referenced in the Credit Agreements, the Forbearance Agreement, and
the Loan Documents.


DEFAULT


If a Forbearance Default has occurred and is continuing, Borrowers shall be
obligated to pay Bank interest on the outstanding Principal Sum at the
Post-Default Rate (as defined in the Forbearance Agreement).  Additionally, upon
the occurrence and continuation of a Forbearance Default, the unpaid balance of
Principal Sum and all accrued interest may be declared to be due
 
 
 
2

--------------------------------------------------------------------------------


 
 
and payable all in the manner, upon the conditions and with the effect provided
in the Forbearance Agreement.


GENERAL PROVISIONS


Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by Bank under this
Note, for the mutual benefit, directly and indirectly, of each Borrower and in
consideration of the undertakings of each Borrower to accept joint and several
liability for all indebtedness, obligations and liabilities evidenced by this
Note.  Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, as a surety and as a co-debtor, joint and several
liability with each other Borrower, with respect to the payment and performance
of all of the indebtedness, obligations and liabilities evidenced by this Note,
it being the intention of the parties hereto that all of the indebtedness,
obligations and liabilities evidenced by this Note shall be the joint and
several obligations of each Borrower without preferences or distinction among
them.  The obligations of each Borrower under this paragraph shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower.  The joint and several liability of each Borrower hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, constitution or place
of formation of any other Borrower or Bank.  The provisions of this paragraph
are made for the benefit of Bank and its respective successors and assigns, and
may be enforced by it from time to time against any or all Borrowers as often as
occasion therefore may arise and without requirement on the part of Bank (or its
successors or assigns), first to marshal any of its claims or to exercise any of
its rights against any other Borrower or to exhaust any remedies available to it
against any other Borrower hereunder or to elect any other remedy.  The
provisions of this paragraph shall remain in effect until all of the
indebtedness, obligations and liabilities evidenced by this Note shall have been
paid in full or otherwise fully satisfied.  If at any time, any payment, or any
part thereof, made in respect to any indebtedness, obligations or liabilities
evidenced by this Note, is rescinded or must otherwise be restored or returned
by Bank for any reason, the provisions of this paragraph will forthwith be
reinstated in effect, as though such payment had not been made.  The obligations
of each Borrower under this paragraph constitute the absolute and unconditional,
full recourse obligations of each Borrower enforceable against each such
Borrower to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Note or any other circumstances
whatsoever.  Each Borrower, and any indorser, surety, or guarantor, hereby
jointly and severally waives notice of acceptance of its joint and several
liability, presentment, notice of dishonor, protest, notice of protest, and
diligence in bringing suit against any party hereto, waives the defenses of
impairment of collateral for the obligation evidenced hereby, impairment of a
person against whom Bank has any right of recourse, and any defenses of any
accommodation maker and consent that without discharging any of them, the time
of payment and any other provision of this Note may be extended or modified an
unlimited number of times before or after maturity without notice to
Borrowers.  Each Borrower jointly and severally agrees that it will pay the
obligations evidenced hereby, irrespective of any action or lack of action on
Bank’s part in connection with the acquisition, perfection, possession,
enforcement, disposition,
 
 
 
3

--------------------------------------------------------------------------------


 
 
or modification of all the obligations evidenced hereby or any and all security
therefore, and no omission or delay on Bank’s part in exercising any right
against, or taking any action to collect from or pursue Bank’s remedies against
any party hereto will release, discharge, or modify the duties of Borrowers, or
any of them, to make payments hereunder.  Each Borrower agrees that Bank,
without notice to or further consent from any Borrower, may release or modify
any collateral, security, guaranty or other document now held or hereafter
acquired, or substitute other collateral, security or other guaranties, and no
such action will release, discharge or modify the duties of Borrowers, or any of
them, hereunder.  Each Borrower waives any claim or other right which it might
now have or hereafter acquire against any other person or entity that is
primarily or contingently liable on the obligations that arise from the
existence or performance of each Borrower’s obligations under this Note,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution, indemnification, or any right to participate in any
claim or remedy of Bank or any collateral security which Bank now has or
hereafter acquires, whether such claim, remedy or right arises in equity, under
contract or statute, at common law, or otherwise.


No reference herein to the Credit Agreements, the Forbearance Agreement or the
Loan Documents shall alter or impair the obligations of each Borrower, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place and at the respective times herein prescribed.  Each Borrower promises
to pay all costs and expenses, including reasonable attorneys’ fees and
disbursements incurred in the collection and enforcement of this Note or any
appeal of a judgment rendered thereon.


Capitalized terms used herein, but not defined herein, shall have the meanings
subscribed to such terms as set forth in the Forbearance Agreement.


The captions used herein are for references only and shall not be deemed a part
of this Note.  If any of the terms or provisions of this Note shall be deemed
unenforceable, the enforceability of the remaining terms and provisions shall
not be affected.  This Note shall be governed by and construed in accordance
with the law of the State of Ohio.






[SIGNATURE PAGE FOLLOWS]
 
 
 


4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Note is effective as of the date first appearing above
notwithstanding the date it is actually executed.


BORROWERS:


Each Borrower listed on Schedule 1 attached hereto:


By: /s/ Alexander Gordon Jardin
                    Name: Alexander Gordon Jardin
Title: Chief Executive Officer,  as an authorized officer
                             of, and on behalf of, each such Borrower listed on
                         Schedule 1 attached hereto






THE OBLIGATIONS OF THE BORROWERS UNDER THIS AMENDED AND RESTATED PROMISSORY NOTE
ARE GUARANTEED BY FRANKLIN CREDIT MANAGEMENT CORPORATION PURSUANT TO A GUARANTY
DATED DECEMBER 28, 2007 IN FAVOR OF THE HUNTINGTON NATIONAL BANK.
 

 
 
 
5
 

 